[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 Sept. 17, 2009
                                No. 09-12732                   THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                 D. C. Docket No. 07-00115-CR-2-RDP-PWG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

CALVIN FITZGERALD TANNEHILL,
a.k.a. Eric Fitzgerald Tannehill,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                              (September 17, 2009)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Calvin Fitzgerald Tannehill, proceeding pro se, appeals the district court’s
denial of his pro se motion for a reduced sentence, pursuant to 18 U.S.C.

§ 3582(c)(2) and Amendments 706 and 709 to the Sentencing Guidelines.

      As for Amendment 706, Tannehill’s guideline range was based on his armed

career criminal status. We held in United States v. Thomas, 545 F.3d 1300, 1302

(11th Cir. 2008), that a defendant whose guideline range was based on his status as

an armed career criminal is not entitled to relief under § 3582(c)(2) and

Amendment 706. Tannehill’s argument that he should not have been sentenced as

a career offender to begin with is outside the scope of a § 3582(c)(2) proceeding.

      As for Amendment 709, which modified the manner in which a defendant’s

criminal history points are calculated, Tannehill did not raise that issue until his

reply brief. See United States v. Magluta, 418 F.3d 1166, 1185 (11th Cir. 2005)

(issues not raised until the reply brief will not be considered). In any event,

Amendment 709 is not included in the list of retroactive Guideline amendments set

forth in U.S.S.G. § 1B1.10(c). See U.S.S.G. App. C, Amend. 709; U.S.S.G. §

1B1.10(c).

      AFFIRMED.




                                            2